Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 1 of 22                      PageID #: 188



                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE

 JOSEPH A. DENBOW and SEAN R.
 RAGSDALE, on their own and on behalf of a
 class of similarly situated persons,
                                                     Case No. 20-cv-00175-JAW
                        Petitioners,

        v.                                           CLASS MOTION FOR TEMPORARY
                                                     RESTRAINING ORDER OR
                                                     PRELIMINARY INJUNCTION, WITH
 MAINE DEPARTMENT OF                                 INCORPORATED MEMORANDUM OF
 CORRECTIONS and RANDALL A.                          LAW
 LIBERTY, Commissioner of Maine
 Department of Corrections in his official
 capacity,
                         Respondents

                                       INTRODUCTION

       Petitioners Joseph Denbow and Sean Ragsdale are prisoners incarcerated by the Maine

Department of Corrections (“DOC”) who, as a result of age and underlying medical issues, and

disabilities, are at high risk of serious illness or death from COVID-19. If there were a vaccine or

medical treatment for COVID-19, the constitution and federal disability law would require

Respondents DOC and Commissioner Randall A. Liberty (“Respondents”) to provide it to

prisoners, even if providing such care was expensive or inconvenient. See, e.g., Estelle v. Gamble,

429 U.S. 97, 105 (1976); Smith v. Aroostook Cty., 376 F. Supp. 3d 146, 159-60 (D. Me. 2019).

       But there is no vaccine or effective treatment for the coronavirus. Parrish Decl. ¶ 16, ECF

No. 1-9. That makes prevention of the disease of paramount importance, especially for medically

vulnerable individuals. Id. Physical distancing is the cornerstone for preventing infection with

COVID-19. Goldenson Decl. ¶ 27, ECF No. 1-11. Yet it is impossible for prisoners to physically

distance in DOC facilities. See, e.g., Denbow Decl. ¶ 22, ECF No. 1-1; Ragsdale Decl. ¶¶ 12-14,

ECF No. 1-3; Sideris Decl., Att. A at 2, ECF No. 1-7. Nor does DOC take other necessary measures

                                                 1
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 2 of 22                      PageID #: 189



to prevent the spread of COVID-19, such as providing alcohol-based hand sanitizer or providing

widespread testing for detection and control of any outbreak. Denbow Decl. ¶¶ 15-26; Ragsdale

Decl. ¶¶ 12-22. Under such circumstances, providing adequate preventive care for medically

vulnerable prisoners requires release to locations where they can physically distance and perform

proper preventative hygiene. See, e.g., Goldenson Decl. ¶¶ 43-44; Parrish Decl. ¶ 35. As another

court recently explained, “without social distancing measures” in prison, “transfer to home

confinement (or compassionate release . . .) [is] the only viable measure by which the safety of

highly vulnerable inmates can be reasonably assured.” Martinez-Brooks v. Easter, No. 3:20-CV-

00569 (MPS), 2020 WL 2405350, at *23 (D. Conn. May 12, 2020).

       Yet although it has authority to grant release through medical furloughs and home

confinement, 34-A M.R.S. §§ 3035(2)(C), 3036-A, DOC has generally refused to release

medically vulnerable prisoners during the COVID-19 pandemic. According to its Classification

Director, DOC “is not utilizing the medical furlough to release clients during the COVID19

pandemic.” Sideris Decl., Att. B. Similarly, despite the claimed availability of its home

confinement program, DOC’s approval process all but ensures that the program is unavailable for

those who need it most. As one DOC staff member stated, “there’s nobody being released because

of medical conditions, so you can just get that idea right out of your head.” Denbow Decl. ¶ 13.

       On Friday, May 15, 2002, Petitioners Mr. Denbow and Mr. Ragsdale filed a Class Habeas

Petition under 28 U.S.C. § 2241, on behalf of themselves and a putative class of other medically

vulnerable prisoners. Given the emergency harms facing all Class Members, Petitioners

respectfully request that the Court issue a temporary restraining order or preliminary injunction:

       (1) provisionally certifying the class 1 and ordering Respondents to provide a list of all


       1
          This Court need not formally certify a class in order to issue the requested emergency
relief. See, e.g., Newberg on Class Actions § 24:83 (4th ed. 2002) (“The absence of formal
                                                 2
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 3 of 22                       PageID #: 190



            medically vulnerable prisoners in their custody (“Class Members”), specifically
            identifying those who will be released in the next year (the “Imminent Release
            Subclass”), those who are classified as minimum or community security (the
            “Minimum Security Subclass”), and those who are medically vulnerable because of a
            federally protected disability (the “Disability Subclass”);
       (2) ordering Respondents to evaluate each Class Member for home confinement, furlough,
           or another accommodation, or, in the alternative, appointing a Rule 706 expert to
           complete such evaluations, see, e.g., Wilson v. Williams, No. 4:20-CV-00794, 2020
           WL 1940882, at *10–11 (N.D. Ohio Apr. 22, 2020);
       (3) granting enlargement to Class Members to safely physically distance in the community
           or another appropriate setting, see e.g., Resnik Decl. ¶¶ 27-29; Savino v. Souza, No.
           CV 20-10617-WGY, 2020 WL 1703844, at *8 (D. Mass. Apr. 8, 2020) (citing
           Woodcock v. Donnelly, 470 F.2d 93, 94 (1st Cir. 1972) (per curiam)) (discussing
           release authority in habeas actions); and
       (4) for any Class Members who remain incarcerated, mandating compliance with U.S.
           Centers for Disease Control and Prevention (CDC) guidance including adequate
           physical distancing and necessary hygiene, see 28 U.S.C. § 2243 (authorizing courts
           in habeas actions to “dispose of the matter as law and justice require”); Savino v. Souza,
           No. CV 20-10617-WGY, 2020 WL 2404923, at *3 & n.6 (D. Mass. May 12, 2020)
           (exercising necessary equitable authority “to balance the equities as the litigation
           moves forward” (quoting Trump v. International Refugee Assistance Project (IRAP),
           137 S. Ct. 2080, 2087 (2017)).
Given the exponential infection rates of COVID-19 and the risk of its rapid, undetected spread in

closed, congregate settings, time is of the essence.

                                  FACTUAL BACKGROUND

I.     Physical Distancing Is Necessary to Control the Deadly Coronavirus

       In the past several months, every aspect of our society has changed in response to the novel

coronavirus, SARS-CoV-2, a contagious and deadly virus first identified in Wuhan City, China,

and that rapidly spread across the globe. See Declaration of Dr. Nirav Shah ¶¶ 9, 11, Cavalry

Chapel of Bangor v. Mills, Docket No. 20-cv-156-NT, ECF No. 20 (May 8, 2020) (hereafter Shah



certification is no barrier to classwide preliminary injunctive relief.”); Moore’s Federal Practice
§ 23.50, at 23-396, 23-397 (2d ed.1990) (“Prior to the Court’s determination whether plaintiffs
can maintain a class action, the Court should treat the action as a class suit.”); Gomes v. Acting
Sec’y, DHS, No. 20-CV-453-LM, 2020 WL 2113642, at *1 (D.N.H. May 4, 2020)
(“provisionally certify[ing] the class for the purpose of holding expedited bail hearings”).
                                                 3
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 4 of 22                       PageID #: 191



Decl.). The virus is especially dangerous and deadly for medically vulnerable individuals who are

older or who have underlying medical conditions such as diabetes, lung disease, or heart disease.

Parrish Decl. ¶¶ 7-9. Early reports estimate that the mortality rate is 13.2% for those with

cardiovascular disease, 9.2% for those with diabetes, 8.4% for those with hypertension, 8.0% for

those with chronic respiratory disease, and 7.6% for those with cancer. Id. ¶ 9.

       Because there is no vaccine or effective treatment for the virus, prevention is paramount,

especially for those who are medically vulnerable. Shah Decl.¶¶ 18-20, 31. The “most effective”

preventive measure is physical distancing. Id. ¶ 19. Both the federal and Maine Centers for Disease

Control and Prevention have determined that effective physical distancing “requires a minimum

separation of six feet between individuals and avoiding gatherings of people.” Id. ¶ 20 (emphasis

added). Indeed, since Governor Mills declared a state of emergency in Maine on March 15, 2020,

the State has issued multiple directives encouraging or requiring physical distancing, all of which

are designed to slow the spread of the virus, limit the burden on local hospitals, and reduce serious

illness and death. Cavalry Chapel of Bangor v. Mills, No. 1:20-CV-00156-NT, 2020 WL 2310913,

at *2-*4 (D. Me. May 9, 2020) (listing state-imposed restrictions and stay-at-home mandates).

       Physical distancing is critical not only to slow the spread of the virus on a population-wide

basis, but also as a means of protecting medically vulnerable persons on an individual basis. Parrish

Decl. ¶ 30. Stated differently, physical distancing is like a vaccine that “work[s] on both an

individual basis, by preventing or attenuating clinical disease in a person exposed to the pathogen,

and also on a population basis, by affecting herd immunity.” Id. (citation omitted). Indeed,

according to the Director of the Maine CDC, “[p]hysical distancing is the best vaccine that we

have.” Maine CDC briefing: April 1, 2020 (available at https://www.youtube.com/watch?v=

nX4ljxGU4VI). “Social distancing is especially important for people who are at higher risk of



                                                 4
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 5 of 22                      PageID #: 192



getting very sick.” Parrish Decl. ¶ 19 (citation omitted).

II.    Physical Distancing Is Impossible In Maine Department of Corrections Facilities

       For the more than 900 medically vulnerable Mainers under DOC’s sole custody and

control, physical distancing is impossible, and the inability to physically distance may be deadly.

Sideris Decl. Att. B at 1 (DOC Classification Director stating that there are approximately 925

prisoners with preexisting conditions and risks). Prisoners are housed in dorms with fifty or more

people, with whom they come into close contact each day and share communal showers. See, e.g.,

Denbow Decl. ¶¶ 15-16; Ragsdale Decl. ¶¶ 12-13. Most prisoners sleep two to four in a cell. See,

e.g., Denbow Decl. ¶ 17; Ragsdale Decl. ¶ 14. Although some prisoners have sinks and toilets in

their cells, others are housed in “dry cells” and are required to share sinks, toilets, and showers

with the dozens of other prisoners. See Denbow Decl. ¶ 16; Ragsdale Decl. ¶ 13. Prisoners spend

much of the day in small and crowded dayrooms where physical distancing is impossible. Denbow

Decl. ¶ 22; Ragsdale Decl. ¶ 19 Those who require medication must wait in line where they are

bunched together. Id. When traveling throughout the facility, prisoners are bunched together and

cannot physically distance. Id.

       Class Members are frequently exposed to other prisoners throughout the facility, and to

prison staff who circulate to and from the community each day. Although DOC has taken some

steps to limit exposure to prisoners from other dorms, prisoners from different dorms still mix

when transitioning to and from the meal hall and when outside in the smoking area. Denbow Decl.

¶ 22; Ragsdale Decl. ¶ 19. Officers from all different dorms congregate in staff common rooms,

without masks, and then travel to each of their respective posts in the facilities. Denbow Decl.

¶ 26; Ragsdale Decl. ¶ 22. With the progressive reopening of the economy, moreover, there are

ever more opportunities for prison staff to contract the virus in the community and to carry it back



                                                  5
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 6 of 22                      PageID #: 193



into the prison, increasing the risk of COVID-19 spreading among the prison population. Parrish

Decl. ¶ 28. Prisoners with medical needs are even more exposed. Those who receive medical care

come into close contact with medical staff, who sometimes do not wear gloves. See Ragsdale Decl.

¶ 19(k). Likewise, corrections officers shine flashlights directly into the mouths of prisoners who

receive medication for addiction treatment (“MAT”), in close quarters. Denbow Decl. ¶ 22(d).

       DOC’s current precautionary measures are no substitute for physical distancing. For

example, despite concerns with asymptomatic and pre-symptomatic transmission of the virus, see,

e.g., Shah Decl., ¶ 16, DOC has performed only limited testing of prisoners with symptoms of

COVID-19. Because COVID-19 spreads rapidly through asymptomatic carriers, testing of

symptomatic patients alone is ineffective at preventing, or even slowing, the spread of the disease.

See Parrish Decl. ¶ 27. The focus on symptoms is particularly concerning in prison because some

prisoners are so afraid of being forced into segregation or isolation that they have said they will

not self-report any symptoms of COVID-19. Denbow Decl. ¶ 23; Ragsdale Decl. ¶ 21.

Nonetheless, DOC does not test prisoners or staff who are exposed to another positive case unless

they become symptomatic, Parrish Decl. ¶ 34 & n.69 (citing sources), and as of May 14, 2020,

DOC had tested only 26 prisoners, or 1.3 percent of incarcerated adults. Daily Dashboard,

https://bit.ly/2Z1Ay3r (last visited May 14, 2020).

       Similarly, another element of prevention, hand hygiene, is lacking for prisoners in DOC

custody. Contrary to CDC guidelines, the hand sanitizer provided to prisoners contains no alcohol

and is thus ineffective to help reduce the spread of COVID-19. Parrish Decl. ¶ 25; Goldenson Decl.

¶ 25. Petitioners are able to wash their hands only in a communal bathroom shared with

approximately fifty other prisoners. Denbow Decl. ¶ 20(b); Ragsdale Decl. ¶ 17. Although DOC

provides prisoners with gloves and spray bottles to clean the dormitories and bathrooms, no bleach-



                                                 6
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 7 of 22                         PageID #: 194



based materials are provided, and there is minimal supervision to ensure consistent or thorough

cleaning. Denbow Decl. ¶ 19; Ragsdale Decl. ¶ 16.

       DOC provides prisoners with access to two masks, but most staff and prisoners do not wear

them most of the time. Denbow Decl. ¶ 21 (describing additional concerns with the masks);

Ragsdale Decl. ¶ 18 (same). In any event, masks offer only limited utility to someone trying to

avoid catching the infection, especially when they are in close contact with others who are not

wearing masks. Parrish Decl. ¶ 26. It is well established that “[m]asks are no substitute for

necessary preventive measures like physical distancing.” Id.

       In sum, crowded settings, poor hygiene, and the absence of adequate testing are a recipe

for the rapid spreading of COVID-19, and the disease may well be spreading undetected

throughout the prisons at this very moment. See Parrish Decl. ¶ 34. Outbreaks in correctional

facilities around the country illustrate the substantial risks posed to prisoners, prison staff, and

the entire community. See, e.g., Goldenson Decl. ¶ 37 (citing outbreaks in prisons).

III.   DOC Has Categorically Refused to Take Necessary Measures within Its Authority to
       Enable Medically Vulnerable Prisoners to Physically Distance

       Despite the impossibility of physical distancing in DOC facilities, DOC has categorically

refused to allow medical furlough and has applied home confinement in such a limited way as to

be effectively unavailable for those who need it most. See Sideris Decl. Att. B; Denbow Decl. ¶¶ 9-

14; Ragsdale Decl. ¶¶ 8-11. According to the DOC website, there are only 64 prisoners currently

on home confinement, out of a total 1934 prisoners. Daily Dashboard (May 14, 2020),

https://bit.ly/3fRsJmQ.

       Petitioners’ experiences illustrate the point. Mr. Denbow is 54 years old and has asthma,

COPD, and is in remission from cancer. Id. ¶¶ 4-8. He is incarcerated for driving without a license

and aggravated forgery (i.e., for initially giving his brother’s name, instead of his own, to a traffic

                                                   7
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 8 of 22                       PageID #: 195



officer). Id. ¶ 2. He is classified as “minimum” security and his earliest release date is August 30,

2020, approximately three months away. Id. ¶¶ 2, 9. Before the COVID-19 restrictions, Mr.

Denbow frequently worked in the community during the day and returned to the facility at night.

Id. ¶ 9. Mr. Denbow applied for release to the community. Yet, DOC did not even consider him

for medical furlough because it has categorically refused to allow that service during the COVID-

19 pandemic. See Sideris Decl. Att. B. DOC also denied him home confinement. 2 The State has

never reconsidered that decision, even after Mr. Denbow filed an action for post-conviction review

challenging his ongoing incarceration. See Appendix of Filings in Denbow v. State, ECF No. 1-2.

Instead, the State argued that Mr. Denbow should not even receive a hearing on his motion for

post-conviction bail. See id. at 38-41. Five weeks after Mr. Denbow originally filed the motion for

post-conviction review, he still has not received a hearing. See generally id.

       Similarly, Mr. Ragsdale has been effectively denied home confinement and medical

furlough, through excessive delay. Ragsdale Decl. ¶¶ 8-11. Mr. Ragsdale is 56 years old and has

a long-term chest infection, diabetes, Hepatitis C, and MRSA. Id. ¶¶ 4-7. He is classified as

“community” level supervision, which means he is allowed to work in the community. Id. ¶ 8. He

is nearly done with a four-year sentence for drug trafficking, with a release date in approximately

two months, on July 17, 2020. Id. ¶ 1. Mr. Ragsdale first completed the application for home

confinement more than a month ago, but received no response for weeks on end. Id. ¶¶ 9-10. The




       2
         Specifically, DOC denied home confinement for Mr. Denbow because, almost seven
years ago, Mr. Denbow was found noncompliant with conditions for a prior home confinement,
during which he was supposed to attend school. Denbow Decl. ¶ 11. Mr. Denbow attempted to
explain that he had a doctor’s note for leaving school (including for symptoms that would later
be diagnosed as cancer). In any event, even in normal times, a prior unsuccessful attempt at
home confinement is not an automatically disqualifying factor, see DOC Policy
27.02(VI)(D)(10), and these are far from normal times. DOC provided no reason for believing
that 2013 incident outweighed the mortal threat to Mr. Denbow from continued incarceration.
                                                 8
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 9 of 22                        PageID #: 196



person responsible for reviewing the requests was out sick for two weeks and nobody else was

assigned to review the requests. Only after his attorney sent a demand letter did anyone complete

preliminary processing of Mr. Ragsdale’s request. Even then, the request remained under review,

and DOC warned that “[t]here is no guarantee that [this] application will be processed

immediately” and that “[a]t this time very limited home investigations are being done.” Id. ¶ 10.

According to DOC, “If [the application] is not [processed] now, it will be done when normal

operations resume.” Id. To state the obvious, delaying Mr. Ragsdale’s request until “normal

operations resume” would defeat the purpose of a request based on the COVID-19 pandemic.

                                           ARGUMENT

I.     This Action is Properly Brought Pursuant to Section 2241

       As a threshold matter, Section 2241 authorizes courts to grant habeas corpus relief where

a person is “in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2241(b)(3). Habeas corpus is the appropriate remedy when a petitioner challenges “the

fact or duration of his confinement” or seeks a “quantum change” to a less restrictive form of

custody. Gonzalez-Fuentes v. Molina, 607 F.3d 864, 873 (1st Cir. 2010) (citing, e.g., Wilkinson v.

Dotson, 544 U.S. 74, 78 (2005)); Dickerson v. Walsh, 750 F.2d 150, 152 (1st Cir. 1984)). In this

case, Petitioners and Class Members challenge the fact of their confinement, which, they allege,

has “become unconstitutional because of the COVID-19 pandemic risk.” McPherson v. Lamont,

No. 3:20CV534, 2020 WL 2198279, at *4 (D. Conn. May 6, 2020) (exercising jurisdiction over a

section 2241 habeas petition challenging unlawful confinement during the COVID-19 pandemic)

(citing cases). In such cases, the habeas remedy applies even if the alleged violation arises from

unlawful conditions of confinement. See Brennan v. Cunningham, 813 F.2d 1, 4 (1st Cir. 1987)

(allowing habeas petition from a state prisoner seeking reinstatement in a work release program,



                                                  9
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 10 of 22                         PageID #: 197



even accepting that the petition challenged conditions of confinement); see also United States v.

Orton, No. 1:12-CR-00117-JAW, 2020 WL 1672782, at *5 (D. Me. Apr. 6, 2020) (stating that a

section 2241 petition “provides a remedy in the custodial court for federal prisoners challenging

the execution of their sentences, such as administration of parole, prison disciplinary proceedings,

or conditions of confinement”) (internal citation and quotation marks omitted).

        Although section 2241 incorporates a prudential exhaustion requirement, that requirement

does not apply when, as here, the state remedy would be futile and the petitioner is likely to suffer

an irreparable injury without immediate judicial relief. Beharry v. Ashcroft, 329 F.3d 51, 62 (2d

Cir. 2003), as amended (July 24, 2003). “[E]xhaustion of remedies is not a jurisdictional

prerequisite to a habeas petition, but, rather, a gatekeeping provision rooted in concepts of

federalism and comity.” Allen v. Attorney Gen. of State of Me., 80 F.3d 569, 573 (1st Cir. 1996). 3

In light of the unprecedented crisis presented by the COVID-19 pandemic, emergency class relief

is essential to rectify ongoing constitutional and statutory violations and to “promot[e] efficiency,

consistency, and fairness, and improv[e] access to legal and expert assistance by parties with

limited resources.” See, e.g., Monk v. Shulkin, 855 F.3d 1312, 1320–21 (Fed. Cir. 2017)

(articulating benefits of the class procedure). It would be futile to seek such emergency relief in

state court, where Mr. Denbow’s individual petition for post-conviction review has languished

without a hearing for five weeks, ECF No. 1-2; and where Maine criminal procedure requires

singular treatment of post-conviction review (PCR) cases, and does not authorize class treatment.

See M.R. Crim. P. 67(b) (requiring that a single petition may attack only a single proceeding);



        3
          Consistent with this principle, “[t]he law . . . should not require litigants to engage in
empty gestures or to perform obviously futile acts.” Allen, 80 F.3d at 573. A state corrective
process may be futile when it “is so clearly deficient as to render futile any effort to obtain
relief.” Duckworth v. Serrano, 454 U.S. 1, 3 (1981).

                                                  10
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 11 of 22                      PageID #: 198



M.R. Civ. P. 23 (providing for class actions in civil actions, not criminal actions like PCRs).

II.    Injunctive Relief Is Necessary to Protect Putative Class Members from Risk of
       Serious Illness or Death

       All injunctive factors weigh in favor of granting the requested class relief. See Winter v.

Natural Resources Defense Council, 555 U.S. 7, 20 (2008). As discussed below, Petitioners and

others like them will face irreparable harm absent court intervention, and are likely to succeed on

the merits of their statutory and constitutional claims. The balance of hardships, as well as the

public interest, strongly favor the issuance of injunctive relief.

       A.      Petitioners and Others Like Them Face Irreparable Harm from Continued
               Incarceration in DOC Facilities

       Irreparable injury is harm that “cannot adequately be compensated for either by a later-

issued permanent injunction, after a full adjudication on the merits, or by a later-issued damages

remedy.” Rio Grande Cmty. Health Ctr., Inc. v. Rullan, 397 F.3d 56, 76 (1st Cir. 2005). An

increased risk of serious illness and death constitutes irreparable injury. See, e.g., Smith, 376 F.

Supp. 3d at 161, aff’d, 922 F.3d 41 (1st Cir. 2019). 4 Absent injunctive relief, Class Members face

an increased risk of infection, serious illness, and death from COVID-19. Years ago, Mr.

Denbow’s three-month-old daughter died from a respiratory virus after he unsuccessfully sought

care at a local hospital; as a result, he knows all too well how deadly respiratory viruses can be.

Denbow Decl. ¶ 13. With each day that passes, Petitioners and Class Members remain susceptible

to infection by one of the hundreds of prison staff who move in and out of DOC facilities on a



       4
          Numerous federal courts have found the specific threats posed by the COVID-19
pandemic to detained persons constitute irreparable injury. See, e.g., Castillo v. Barr, No. CV 20-
00605, at *5-6 (C.D. Cal. Mar. 27, 2020) (finding detained petitioners established irreparable harm
stemming from risk of exposure to COVID-19); Coronel v. Decker, 20-cv-2472, 2020 WL
1487274, at *3 (S.D.N.Y. Mar. 27, 2020) (finding that petitioners with “serious underlying medical
conditions . . . face a risk of severe, irreparable harm if they contract COVID-19”); Basank v.
Decker, No. 20 Civ. 2518, 2020 WL 1481503, at *4 (S.D.N.Y. Mar. 26, 2020) (same).
                                                  11
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 12 of 22                      PageID #: 199



daily basis. Once the virus infiltrates the prisons, Petitioners and Class Members face a high risk

of infection, serious illness, and death due to impossibility of physical distancing and the absence

of other protective measures. No amount of money could make Petitioners or Class Members

whole if they suffer illness or die a preventable death while in custody.

       B.      Petitioners and Class Members Are Likely to Succeed on the Merits of their
               Claims

       Petitioners and Class Members are likely to prevail on their arguments that DOC’s policies

and practices violate the Eighth Amendment to the U.S. Constitution and federal disability rights

laws. See U.S. Const. Amend. VIII; 42 U.S.C. §12132 (Americans with Disabilities Act (ADA));

29 U.S.C. § 794 (Rehabilitation Act). Physical distancing is medically necessary preventive care

for Class Members—who face elevated risks of serious illness or death from COVID-19—yet

Respondents do not allow physical distancing in the facility, and have refused readily available

prison services (such as medical furlough or community release) that would enable Class Members

to safely distance in the community. By refusing to ensure physical distancing for vulnerable Class

Members, Respondents have acted with deliberate indifference to the medical needs of people in

their custody, in violation of the Eighth Amendment. And by categorically excluding Class

Members with disabilities from necessary and reasonable accommodations, Respondents have also

discriminated by reason of disability in violation of the ADA and Rehabilitation Act.

               1.      The Class Members Are Likely to Succeed on their Claim that
                       Respondents Have Violated the Eighth Amendment

       Petitioners and Class Members are likely to succeed on the merits of their Eighth

Amendment claim that DOC’s refusal to allow physical distancing for medically vulnerable

persons violates the Eighth Amendment. Under the Eighth Amendment, the Government has an

affirmative duty to provide for the “basic human needs” of those in its custody—including



                                                12
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 13 of 22                     PageID #: 200



“medical care . . . and reasonable safety.” DeShaney v. Winnebago Cty. Dep’t Soc. Servs., 489

U.S. 189, 199-200 (1989) (citing Estelle v. Gamble, 429 U.S. 97, 103–104 (1976); Youngberg v.

Romeo, 457 U.S. 307, 315-16 (1982)). “[T]o prove an Eighth Amendment violation, a prisoner

must satisfy two prongs: (1) an objective prong that requires proof of a serious medical need, and

(2) a subjective prong that mandates a showing of prison administrators’ deliberate indifference

to that need.” Kosilek v. Spencer, 774 F.3d 63, 82 (1st Cir. 2014).

       Under the objective prong, the risk of infection with COVID-19 represents a serious

medical need for all prisoners, but especially for Petitioners and Class Members who are

medically vulnerable to serious illness or death from the virus. As another court recently

explained, “[f]or infected inmates, the virus can lead to pneumonia,” and “[i]n the worse

pneumonia cases, COVID-19 victims suffer diminishing oxygen absorption, with resulting organ

failure,” and victims “chok[ing] to death.” Wilson v. Williams, No. 4:20-CV-00794, 2020 WL

1940882, at *8 (N.D. Ohio Apr. 22, 2020). “While not every inmate who contracts the virus will

die, [medically vulnerable prisoners] are at a much greater risk of doing so.” Id. “They have a

very serious medical need to be protected from the virus.” Id.; see also Parrish Decl. ¶¶ 8-9;

Goldenson Decl. ¶¶ 27, 39. 5

       Under the second prong, DOC and Commissioner Liberty are deliberately indifferent to

the “‘obvious’” threat posed by COVID-19 to “elderly individuals [and] those with certain

preexisting medical conditions.” See Martinez-Brooks, 2020 WL 2405350, at *21 (quoting

Farmer, 511 U.S. at 842). In one recent case, the court held that a prison exhibited deliberate



5
  That Petitioners and Class Members are not yet infected with the virus does not lessen the
objectively serious nature of their medical needs. A prisoner “does not have to await the
consummation of a threatened injury” or “await a tragic event” to obtain injunctive relief. Farmer,
511 U.S. at 845 (citations and internal quotation marks omitted).


                                                13
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 14 of 22                       PageID #: 201



indifference to the risk of infection and potential death from COVID-19 by performing

insufficient testing and failing to keep prisoners “at least six feet apart despite clear CDC

guidance.” Wilson, 2020 WL 1940882 at *8. Likewise here, Respondents have refused to

implement adequate physical distancing, provide alcohol-based hand sanitizer, or ensure

meaningful testing despite knowing that all are critical to protecting Class Members’ health and

preventing the spread of disease. See supra pp. 3-7.

       Further compounding the constitutional harm, DOC has refused to transfer Class Members

to a location where physical distancing is possible. In Martinez-Brooks, the Court held that a prison

likely violated the Eighth Amendment for refusing “to transfer medically vulnerable prisoners . . .

to home confinement ‘in any meaningful numbers,’” despite having the authority to do so and

knowing that such transfer was necessary to protect medically vulnerable prisoners. Martinez-

Brooks, 2020 WL 2405350, at *22-*23. The court determined that the Bureau of Prison officials

were deliberately indifferent by implementing their release authority in a “slow and inflexible”

fashion that “evidence[d] a disregard for the seriousness of the health risk faced by vulnerable

inmates.” Id.

       Likewise here, the impossibility of physical distancing in DOC facilities means that

transfer to the community is “the only viable measure by which the safety of highly vulnerable

inmates can be reasonably assured.” Martinez-Brooks, 2020 WL 2405350, at *23. Yet DOC has

refused to use its authority to transfer medically vulnerable prisoners to the community through

medical furlough. 34-A M.R.S. § 3035(2)(C). Specifically, DOC may grant furlough “for the

obtaining of medical services for a period longer than 10 days if medically required.” 34-A

M.R.S. § 3035(2)(C). By policy, medical furlough is available to prisoners in community

custody “to obtain necessary medical services,” and for other prisoners when necessary for life-



                                                 14
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 15 of 22                      PageID #: 202



saving care. DOC Policy 27.04(VI)(H). Yet DOC has outright refused to provide medical

furlough during the deadly COVID-19 pandemic. According to the Director of Classification,

“[t]he department is not utilizing the medical furlough to release clients during the COVID-19

pandemic.” Sideris Decl., Exh. B.

       Similarly, DOC’s slow and inflexible implementation of its home confinement authority is

deliberately indifferent to the rights of Class Members. Community release is a rehabilitative

service offered to prisoners to facilitate safe and healthy return to the community. See 34-A M.R.S.

§ 3036-A (providing for the Supervised Community Confinement Program). This service is

particularly necessary for medically vulnerable Class Members who, absent the ability to

physically distance in the community, are exposed to a heightened risk of serious illness or death

and the risk that they will never be released at all. See Goldenson Decl.¶¶ 43-44; Parrish

Decl.¶¶ 35-36. Yet DOC has applied stricter-than-usual criteria for home confinement during

COVID-19—adding many new technical requirements on top of the statutory criteria. 6 As in

Martinez-Brooks, these criteria are “unrelated to medical vulnerability and, at best, only

tangentially related to public safety.” 2020 WL 2405350, at *22. Even worse, there is reason to

believe that having a medical condition is being treated as a “minus” factor for home confinement

consideration, with DOC (wrongly) insisting that medically vulnerable prisoners would face

heightened risk outside the prison setting. See, e.g., DOC Resp. Denbow at A40, ECF No. 1-2;

DOC Resp. Ragsdale at 2, ECF No. 1-5; see also Denbow Decl. ¶¶ 9-14 (describing challenges in



       6
          Additional non-statutory criteria include having a release date in less than one year
(even though the statute allows for default of 18 months) and classification as community
custody (even though this is not a statutory requirement). See Daily Dashboard, available at
https://bit.ly/3fRsJmQ; see also Megan Gray, Maine prisons pressured to release more inmates,
and information, during pandemic, Portland Press Herald (May 3, 2020),
https://bit.ly/2WYPeNT (stating “the department has prioritized cases by using an even stricter
set of criteria than usual”) (emphasis added).
                                                15
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 16 of 22                      PageID #: 203



accessing home confinement); Ragsdale Decl. ¶¶ 8-11 (same). As one prison case worker recently

explained to Mr. Denbow, “there’s nobody being released because of medical conditions, so you

can get that idea right out of your head.” Denbow Decl. ¶ 13.

       Considering these actions together, it is evident that DOC has the tools that it needs to

enable physical distancing for medically vulnerable individuals, yet has refused to do so, thereby

exposing Class Members to a heightened risk of serious illness or death. “[B]y failing to make

meaningful use of [release] authority, [DOC] has failed to implement what appears to be the sole

measure capable of adequately protecting vulnerable inmates . . . in favor of measures that, even

if they were fully and painstakingly implemented, would still leave vulnerable inmates subject to

a grave risk to their health.” See Martinez-Brooks, 2020 WL 2405350, at *23. That is textbook

deliberate indifference in violation of the Eighth Amendment.

               2.      Members of the Subclass with Disabilities Are Likely to Succeed on the
                       Merits of their Claims under Federal Disability Rights Laws

       Petitioners also seek to represent a subclass of prisoners who are medically vulnerable

because of disabilities that are protected under federal law (the “Disability Subclass”). Petitioners

and members of the Disability Subclass are likely to succeed in showing that DOC is engaging in

unlawful discrimination under the ADA and Rehabilitation Act by refusing to provide reasonable

accommodation—specifically, medical furlough, home confinement, or similar relief—to protect

them against the elevated risk of serious illness or death from COVID-19.

       The ADA and Rehabilitation Act prohibit a “public entity” from discriminating against a

qualified individual with a disability on the basis of that disability. 42 U.S.C. § 12132; 29 U.S.C.

§ 794(a). As an instrumentality of state government, Maine’s prisons qualify as a “public entit[y].”

42 U.S.C. § 12131(1)(B); Pa. Dep’t of Corrections v. Yeskey, 524 U.S. 206, 210 (1998). To state

a claim against a public entity under these laws, a person must allege: “(1) that he is a qualified

                                                 16
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 17 of 22                      PageID #: 204



individual with a disability; (2) that he was either excluded from participation in or denied the

benefits of some public entity’s services, programs, or activities or was otherwise discriminated

against; and (3) that such exclusion, denial of benefits, or discrimination was by reason of the

plaintiff’s disability.” Buchanan v. Maine, 469 F.3d 158, 170–71 (1st Cir. 2006) (quoting Parker

v. Universidad de P.R., 225 F.3d 1, 5 (1st Cir. 2000)). Each of those elements is satisfied here.

                 a.    Petitioners and Members of the Subclass Are Qualified Individuals
                       with Disabilities

       Members of the Disability Subclass have medical conditions that place them at heightened

risk of serious illness or death from COVID-19. “Disability” is defined broadly, to include, inter

alia, a “physical or mental impairment that substantially limits one or more major life activities.”

42 U.S.C. § 12102(1)(A). “Major life activities” is itself broadly defined, and includes “the

operation of a major bodily function,” such as “functions of the immune system, normal cell

growth . . . neurological, brain, respiratory, circulatory, [or] endocrine” systems. 42 U.S.C.

§ 12102(2)(B).

       Members in the Disability Subclass have pre-existing medical conditions that increase risk

for COVID-19 complications or death—including lung conditions, asthma, heart conditions,

diabetes, kidney disease, liver disease, HIV, immune dysfunction, autoimmune disorders, cancer

treatment, and history of organ or bone marrow transplantation—all of which are disabilities under

federal disability rights laws. 7 Individuals with these conditions remain “qualified” to participate

in DOC programs and services, including provision of medical care, rehabilitative programs, and




       7
         Several conditions within the disability subclasses are expressly identified in regulations
as presumptively covered disabilities. See, e.g., 28 C.F.R. § 35.108(d)(2)(iii). Regulations
promulgated under the ADA must be given “controlling weight” unless they are arbitrary,
capricious, or plainly contrary to the statute. See Kiman v. New Hampshire Dep’t of Corr., 451
F.3d 274, 283 n.8 (1st Cir. 2006) (internal citations omitted).
                                                 17
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 18 of 22                        PageID #: 205



other services during confinement to prepare for a safe return to society at the end of their sentence.

See 42 U.S.C. § 12131(2); 28 C.F.R. § 35.104; 28 C.F.R. § Pt. 35, App. B (“[T]itle II applies to

anything a public entity does”).

               b.      Subclass Members Are Excluded or Denied the Benefits of DOC’s
                       Programs and Services by reason of their Disabilities

       By refusing to allow Disability Subclass Members to perform physical distancing—in the

prison, the community, or elsewhere—DOC excludes them from necessary medical care,

rehabilitative programs, and other programs and services “by reason of” their disabilities. To avoid

disability discrimination, public entities have an affirmative obligation to ensure that people with

disabilities can participate in all of the entity’s programs, benefits, and services on an equal and

equally safe basis as people without disabilities. 28 C.F.R. §§ 35.102(a), 35.130(a)-(b). This

affirmative obligation stems from Congress’s concern that “‘[d]iscrimination against [people with

disabilities] was . . . most often the product, not of invidious animus, but rather of thoughtlessness

and indifference – of benign neglect[.]’” Pierce v. D.C., 128 F. Supp. 3d 250, 266 (D.D.C. 2015)

(quoting Alexander v. Choate, 469 U.S. 287, 295 (1985)) (internal quotation marks omitted).

Refusing to provide such affirmative accommodations qualifies as discrimination on the basis of

disability. Nunes v. Mass. Dep’t of Correction, 766 F.3d 136, 145 (1st Cir. 2014) (citation omitted);

see also 28 C.F.R. § 35.130(b)(3)(I) (prohibiting public entities from adopting policies that “have

the effect” of discriminating against qualified individuals with disabilities).

        One of the services that DOC provides to prisoners is necessary medical care. See, e.g.,

Farmer v. Brennan, 511 U.S. 825, 832 (1994); Helling v. McKinney, 509 U.S. 25, 31-32 (1993);

34-A M.R.S.A. §3031(2) (articulating the right to adequate professional medical and mental health

care). If there were a vaccine or pharmaceutical treatment for COVID-19, DOC would be required

to provide it to prisoners—even if it was costly to do so. See, e.g., Allah v. Thomas, 679 Fed. Appx.

                                                  18
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 19 of 22                      PageID #: 206



216 (3rd Cir. Feb. 13, 2017) (cost alone cannot justify prison’s refusal to provide allegedly “cost-

prohibitive” Hepatitis C medication). Although physical distancing does not come in a vial or a

pill box, it is no less medically necessary for members of the Disability Subclass—especially due

to the absence of a vaccine or any effective treatment for the virus. Because physical distancing is

necessary preventive care that DOC has made unavailable to members, members of the Disability

Subclass are denied the benefits of basic DOC programs and services.

       Not only are they denied necessary preventive care (namely, physical distancing), but this

deprivation also denies Disability Subclass Members the ability to participate on an equal basis in

other prison programming and services. Even traveling to get medical care (whether MAT or

insulin treatment) exposes members of the Disability Subclass to the risk of particularly close

contact with others, and a resulting heightened risk of serious illness or death. Denbow Decl.

¶ 22(d); Ragsdale Decl. ¶ 19(h), (k). Forcing members of the Disability Subclass to choose

between obtaining medical treatment and staying alone in their cell is no choice at all.

       Finally, DOC has also excluded members of the Disability Subclass from available medical

services and rehabilitative programs—namely, medical furlough and home confinement. Release

to the community is a reasonable and necessary accommodation for many members of the

Disability Subclass, who require space to physically distance and protect themselves from the

virus. Supra p. 14. By categorically making medical furlough unavailable during the pandemic,

DOC discriminates against members of the Disability Subclass who require life-saving preventive

care (physical distancing) that is only available outside of the prison. And by applying stricter-

than-usual standards for home confinement during the pandemic and by failing to process

applications in a reasonable timeframe, DOC discriminates against Subclass Members with




                                                19
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 20 of 22                       PageID #: 207



disabilities who are at heightened risk from the pandemic. See supra p. 15 & n.6. In short, DOC

has denied access to necessary treatments and programs in violation of disability rights laws.

       C.      The Equities and Public Interest Weigh in Favor of Granting Injunctive Relief

       The remaining equitable factors also require injunctive relief. The balancing of the equities

favors Petitioners and Class Members, who face a heightened risk of serious and potentially

permanent illness or death without injunctive relief. Respondents, by contrast, are simply being

asked to ensure necessary care that they are constitutionally and statutorily obligated to provide.

       Refusing injunctive relief, moreover, would risk greater community spread of COVID-

19—among prisoners, prison staff, and the broader community—a result the State has taken other

extraordinary steps to avoid. See generally Langhauser Decl., Cavalry Chapel of Bangor v. Mills,

Docket No. 20-156-NT, ECF No. 21 (May 8, 2020) (emphasizing that risks of “community spread”

from in-person religious gatherings of more than 10 people “threatens unnecessarily the health and

lives of Maine citizens and, if not contained, the stability of the State’s first-responder and health

care systems”). The same risks are even more prevalent in prisons, in which people are held in

closed and crowded settings and in which prison staff travel to and from the facility each day, as

potential vectors of the disease. See also Cavalry Chapel of Bangor v. Mills, 2020 WL 2310913,

at *10 (weighing the harm of community spread).

                                          CONCLUSION

       For these reasons, Petitioners and Class Members respectfully request that the Court grant

expedited relief as detailed above, supra pp. 2–3, to protect Class Members and to enable physical

distancing during the pandemic.




                                                 20
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 21 of 22         PageID #: 208



Dated May 18, 2020                        Respectfully Submitted,

                                          /s/ Emma E. Bond
                                          Emma E. Bond, Esq.
                                          Zachary L. Heiden, Eq.
                                          American Civil Liberties Union of Maine
                                          Foundation
                                          P.O. Box 7860
                                          Portland, Maine 04112
                                          (207) 619-8687
                                          ebond@aclumaine.org
                                          (207) 619-6224
                                          heiden@aclumaine.org

                                          Moe Keshavarzi*
                                          Robert Sturgeon*
                                          Alex Kuljis*
                                          Sheppard Mullin Richter & Hampton LLP
                                          333 South Hope Street, 43rd Floor
                                          Los Angeles, CA 90071-1422
                                          213.617.5544
                                          MKeshavarzi@sheppardmullin.com
                                          213-617-5435
                                          RSturgeon@sheppardmullin.com
                                          213-617-4239
                                          AKuljis@sheppardmullin.com

                                          Jodi Nofsinger
                                          Miriam Johnson
                                          Taylor Asen
                                          Berman and Simmons
                                          129 Lisbon Street
                                          Lewiston, Maine 04240
                                          jnofsinger@bermansimmons.com
                                          (207) 784-7699
                                          mjohnson@bermansimmons.com
                                          (207) 784-3576
                                          tasen@bermansimmons.com

                                          Attorneys for Petitioners and Proposed Class

                                          * pro hac vice application pending




                                     21
Case 1:20-cv-00175-JAW Document 5 Filed 05/18/20 Page 22 of 22                   PageID #: 209



                               CERTIFICATE OF SERVICE

       The undersigned certifies that she has electronically filed this date the foregoing CLASS

MOTION FOR TEMPORARY RESTRAINING ORDER OR PRELIMINARY INJUNCTION,

WITH INCORPORATED MEMORANDUM OF LAW with the Clerk of the Court using the

CM/ECF system, and by sending a copy via electronic mail to Jill O’Brien, Assistant Attorney

General, Jill.Obrien@maine.gov. This filing is available for viewing and downloading from the

ECF system.


 Dated: May 18, 2020                          /s/ Emma E. Bond
                                              Emma E. Bond
                                              American Civil Liberties Union of Maine
                                              Foundation
                                              P.O. Box 7860
                                              Portland, Maine 04112
                                              (207) 619-8687
                                              ebond@aclumaine.org

                                              Counsel for Petitioners




                                               22
